DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, filed April 25, 2022, have been considered.  Inasmuch as they identify distinctions between the amended claims and Liu (US 2019/0346718), they appear persuasive, as Liu teaches that the electrodes 121/131 may be driven with different voltages, and a common electrode may be driven with a common voltage (e.g., Fig. 1 and paragraphs [0038]–[0042] and [0069]), but Liu does not explicitly disclose the specific voltage combinations that appear to now be recited in Claim 1 with respect to a non-operating state and an operating state (see the § 112 rejection below).  Accordingly, the previous rejections in view of Liu have been withdrawn, but a new § 112 rejection has been necessitated by the amendments to the claims.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–8 and 10–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1 and 14 (and Claims 2–8, 10–13, and 15, which depend variously therefrom), the newly amended portion includes:
wherein in a non-operating state, both the odd-numbered electrodes and even-numbered electrodes of the first electrodes are provided with a first threshold voltage . . .
and then:
in an operating state, the odd-numbered electrodes are provided with a first threshold voltage . . .
(emphasis added).
It is unclear whether both “a first threshold voltage” recitations refer to the same first threshold voltage.  A review of the specification does not appear to shed light on the proper interpretation, as similar language using the article “a” for both “first thresholds” is used in the specification.  The second recitation of “a first threshold voltage” is described as determined based on a multiple of “a threshold voltage for driving the liquid crystal molecules to deflect,” but it is unclear that this other “threshold voltage” is either “first threshold voltage,” as it appears that this “threshold voltage for driving the liquid crystal molecules to deflect” is another, separate voltage (e.g., paragraphs [0102]–[0108] and Figs. 14 and 15 of Applicant’s specification, also claims 19 and 20).
	Accordingly, it is unclear what the second instance of “a first threshold voltage” refers to, whether to the same “first threshold voltage” initially introduced in the claim, or some other, different “first threshold voltage”.  As noted above, a review of the specification was inconclusive in determining an appropriate interpretation.
	Appropriate clarification and correction are required, including citation to support for the intended interpretation in the specification.
	(Note that the withdrawn claims 17–20 include similar antecedent issues).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871